Citation Nr: 1755478	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  12-12 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent from April 2, 2009 until January 4, 2011 for bipolar disorder.

2.  Entitlement to a disability rating in excess of 50 percent from January 4, 2011 to present for bipolar disorder. 


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1997 to December 1999.  The Veteran served during the Gulf War Era.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

Although the Veteran originally requested a hearing before the Board, the Veteran, through her representative, subsequently withdrew her request for a hearing.  See VA Form 9, dated May 2012; Third Party Correspondence, dated September 8, 2017.

The Board has reviewed the electronic records maintained in the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  From the time period of April 2, 2009 until January 4, 2011, the Veteran's bipolar disorder produced social impairment with reduced reliability and productivity due to psychiatric symptoms but did not manifest in such a way as to demonstrate deficiencies in most areas, and was without demonstration of suicidal ideation, interference in workplace activities, or difficulty with sensory awareness or functional presentation.

2.  From the time period beginning January 4, 2011, the Veteran's bipolar disorder did not manifest in such a way as to demonstrate deficiencies in most areas, and was without demonstration of suicidal ideation, interference in workplace activities, or difficulty with sensory awareness or functional presentation.


CONCLUSIONS OF LAW

1.  For the time period of April 2, 2009 to January 4, 2011, the criteria for a 50 percent rating, but not higher, were met for the Veteran's bipolar disorder.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.128, Diagnostic Code 9432 (2017).

2.  For the time period beginning January 4, 2011, the criteria for a rating in excess of 50 percent for bipolar disorder were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.128, Diagnostic Code 9432 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2017).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for the evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

As such, the Board will analyze the evidence of record to determine the Veteran's current levels of disability.  In doing so, the Board first notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-1381 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign higher than a 50 percent rating for the period of April 2, 2009 through January 3, 2011 and no higher than a 50 percent rating since January 4, 2011 for the Veteran's bipolar disorder.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II.  Bipolar Disorder Ratings

The Veteran's bipolar disorder is governed by 38 C.F.R. § 4.130, Diagnostic Code 9432.  Under Diagnostic Code 9432, a rating of 10 percent is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9432 (2017).  A 30 percent rating is warranted with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only  highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent reading is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger or hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

A.  Claim for Increased Rating from April 2, 2009 until January 4, 2011

The Board first turns its attention to the request for a rating in excess of 30 percent from April 2, 2009 until January 4, 2011 for her bipolar disorder.

The Veteran contends that she is entitled to a disability rating in excess of 30 percent from April 2, 2009, one year prior to the filing of the increased rating claim, until January 4, 2011, the date that the RO increased the disability rating for her bipolar disorder to 50 percent.  See Claim for Benefits, dated April 2010; Rating Decision, dated September 2014; see also 38 C.F.R. § 3.400(o)(2) (2017).

To that end, the Veteran obtained a VA examination in June 2010.  The examiner found that the Veteran was clearly hypomaniacal with pressured speech and laughter throughout the interview.  See VA Examination, dated June 2010.  She presented as "extremely elated and ebullient" in her demeanor, but when she made a single mistake on a calculation, she burst into tears, recovering quickly to a very elevated mood.  The Veteran informed the examiner that she had difficulty sleeping and had difficulty with her marriage and her job due to the symptoms associated with her bipolar disorder.  Specifically, the Veteran reported that she was on probation at her job due to multiple absences and not adequately following the rules of the school.  She also indicated that she was very involved with her children's sporting activities and got along well with her mother and brothers.  However, it was noted that the Veteran, despite indicating that she had some obsessive and compulsive tendencies, did not meet the criteria for obsessive compulsive disorder, as her only trait was getting coffee every morning before turning on the lights in her classroom.  There was no indication that the Veteran knew what would happen if there was disorganization or change in the particular order in which she got her coffee, there did not appear to be anything supported the notion that this was used as a means to defend against anxiety.  The examiner did note that there were obsessive compulsive symptoms related with the Veteran's binging and purging with regard to her bulimia nervosa.  Examination revealed that the Veteran was oriented in all spheres and had reasonably appropriate appearance and hygiene.  While her behavior was appropriate, she was noted to interact with the examiner in a very flirtatious and seductive way.  Her affect and mood were clearly abnormal, with an extremely elevated mood.  The Veteran had normal communication, thought processes, memory, abstract thinking, and concentration.  There were no panic attacks, delusions, hallucinations, suspiciousness, or suicidal or homicidal ideation.  The Veteran did describe having frequent mood swings, high levels of impulsivity, and impaired judgment.  She reported that when she felt depressed, she would have periods of time where she was crying, irritable, feeling extremely fatigued, and having problems concentrating.  The examiner found that the Veteran's symptoms were best described as moderate and constant.    

The examiner determined that the Veteran's psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity.  The Veteran was noted to have periods of depressed mood, anxiety, chronic sleep impairment, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, and problems with impulsivity although not around violence.  There was no difficulty with understanding simple or complex commands.  The examiner noted that the Veteran did not contend that unemployment was secondary to her mental disorder and that she continued to have her job.  However, she also noted that the probation documents showed that if the Veteran's behavior in the classroom did not improve, she was in danger of losing her job.  The VA examiner is a licensed mental health professional and there is no evidence that she is not credible.  Given that her assessment was from an in-person analysis and is, generally, consistent with the evidence of record, the Board affords her assessment significant probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Although the VA examiner found some behavioral concerns regarding the Veteran's bipolar disorder, the Board notes that there are treatment notes that indicate that there was appropriate behavioral function with professionals from the Veteran during the time on appeal.  Throughout the period between April 2, 2009 and January 4, 2011, the Veteran sought mental health treatment from the VA.  See, generally, VA Treatment Records, dated April 2009 through August 2010.  The Veteran was followed for psychiatric care and medication management.  Id.  She reported that she felt more stable when she was on medication and demonstrated, generally, normal mood and affect with normal and coherent speech during psychiatric visits.  See VA Treatment Records, dated April 2009 through June 2009.  However, the Veteran also described episodes indicating occupational and interpersonal relationship complications due to her disorder, including "blowing up" at her students at school and anxiety about school and her performance causing purging approximately once per week.  See VA Treatment Notes May 2010, August 2010.

The Board has considered the supporting statement of J. D., L.C.S.W., the Veteran's private mental health care provider for the Veteran's depressive disorder and bulimia nervosa from July 2007 through July 2009.  J. D. reported that as stresses mounted, the Veteran's mood became less stable, leading to an increase in eating disorder behaviors.  See Statement in Support of Claim, dated November 2011.  J. D. further reported that the Veteran would become irritable and frustrated with students while at work.  The Veteran's work was, per J. D., complicated by her difficulty with focusing, concentrating, and her memory, which impacted her presentation of lesson plans.  With regard to the Veteran's home life, the counselor stated that conflicts between the Veteran and her husband led to discussions of possible separation and his removal of the children from her care.  Ms. J. D. opined that the Veteran's emotional illnesses substantially impacted her both professionally and personally.  J. D. is a licensed mental health provider, making her competent to opine as to the extent of the Veteran's bipolar disorder and its impact on her function.  There is no evidence doubting her competence.  Given her longitudinal treatment history of the Veteran and the consistency of her opinion with the aforementioned evidence of record, this opinion is afforded significant probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has also considered the buddy statements of the Veteran's mother and husband.  The Veteran's mother reported that the Veteran had had personality changes since entering the military.  See Statement in Support of Case, dated July 2011.  Her mother further asserted that she has gotten worse in the preceding two years.  Her mother stated that the Veteran gets very depressed, that she had only a handful of friends, she had difficulty getting out of bed, did not have the energy to keep the house clean, and that she became easily upset with others.  The Veteran's husband concurred with her mother, reporting that the Veteran had had extreme highs and lows with her mental illness.  See Statement in Support of Case, dated October 2011.  He further afforded insight into her work routine, indicating that she had been placed on probation on three occasions due to her absences and work performance.  He reported that her illness made their relationship very difficult.  He described severe mood swings that bordered on being abusive, constant loss of focus, periods of complete inactivity where she became verbally abusive if disturbed, and days where she remained in her room crying but being overly jovial and laughing at everything the next day.  Both the Veteran's mother and her husband are competent to attest to their perceptions of the Veteran's behavior and any changes that they have perceived during the period on appeal.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999).  

Finally, the Board has considered the statements of the Veteran herself.  The Veteran reported that she had significant mood swings and unpredictable behavior.  See Statement in Support of Claim, dated October 2011.  She stated that this unpredictability had made interpersonal relationships difficult with family and friends and that she would rather be by herself than with people.  She cried because she was lonely and depressed, yet she did not want to be with people.  She stated that she often got into arguments over silly things with people.  She further asserted that she would have outbursts with co-workers and during work meetings and that she sometimes lost her patience with her students and yelled and screamed at them.  She described having ups and downs with her family where she would be quick-tempered or burst into tears for no reason at all.  She indicated that with her husband, she alternated between not wanting him to touch her at all and then going on a spending spress and not paying bills when she was "on a real high."  The Veteran is also competent to testify to her behaviors.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Jones v. West, 12 Vet. App. 383, 385 (1999).  

Taking the medical and lay evidence into consideration, the evidence above indicates that the Veteran has occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, Diagnostic Code 9432 (2017).  During the time from April 2, 2009 until January 4, 2011, the evidence demonstrates that the Veteran has the presentation of pressure speech, extreme mood swings, and inappropriate behavior toward others.  See VA Examination, dated June 2010; Statement in Support of Claim, husband and mother, dated October 2011, J. D., L.C.S.W., November 2011.  The evidence further shows that she had difficulty with interpersonal relationships and occupational performance, including probationary status at her teaching job.  See Statement in Support of Claim, dated October 2011.  This included an inability to fully organize her thoughts and carry out a lesson plan for her students.  See Statement in Support of Claim, J. D., L.C.S.W., dated November, 2011.  As such, the Veteran's disability most closely approximates a disability rating of 50 percent.  See 38 C.F.R. § 4.130, Diagnostic Code 9432 (2017).

While the Veteran demonstrated impairment in occupational and social function during this period in excess of the 30 percent rating assigned, her function related to her bipolar disorder is not sufficient to warrant a rating of 70 percent.  See 38 C.F.R. § 4.130, Diagnostic Code 9432 (2017).  While the Veteran did have difficulty in adapting to stressful circumstances, she had no evidence of suicidal ideation throughout the period of consideration, had normal speech, was oriented in all spheres, and had good personal appearance and hygiene.  While the Veteran did have problems relating to others, she did not have a complete inability to establish and maintain effective relationships, as she was able to maintain good relationships with her mother and brothers.  Although the Veteran's impulse control was impaired, it did not involve episodes of violence.  The Veteran did not experience panic, and while she did have periods of depression, they were not near-continuous.  The Veteran did have obsessional behavior regarding her eating behaviors and an obsessive tendency with her morning coffee routine, but these did not rise to the level of interfering with routine activities.  See VA Examination, dated June 2010.  As such, the symptomatology of the Veteran's disability does not rise to the level to approximate to 70 percent disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9432 (2017).  

The evidence also does not support a rating of 100 percent.  See 38 C.F.R. § 4.130, Diagnostic Code 9432 (2017).  While the Veteran did have problems relating to others and at work, she did not have total social and occupational impairment, as she was able to maintain good relationships with her mother and brothers and continued to maintain her job.  There was no evidence of grossly inappropriate behavior, delusions or hallucinations, impairment in thought process or communication, suicidal or homicidal ideation, disorientation to time or place, or inability to perform activities of daily living.  While the Veteran did have some memory loss, it was not for the names of close relatives, own occupation, or own name.        

The evidence also does not support separately rating the Veteran's bulimia nervosa.  The Board has reviewed the evidence of record and has found no evidence that the Veteran has had incapacitating episodes as defined by regulation, as a result of her bulimia.  In this regard, while the evidence shows that the Veteran has obsessional symptoms regarding her eating and that she had purging throughout the period under consideration, there is no evidence of incapacitating episodes that required bed rest and treatment by a physician.  As such, it is not found that she shows incapacitating episodes, as defined by regulations, that would warrant the assignment of a separate 10 percent rating for her bulimia.  See 38 C.F.R. § 4.130, Rating Formula for Eating Disorders (2017).  

Accordingly the Board finds that the Veteran's symptoms are consistent with a rating of 50 percent, but not greater, for the time period of April 2, 2009 until January 4, 2011.  Resolving all benefit of the doubt in favor of the Veteran, the Board grants the Veteran a rating of 50 percent, but not greater, for her bipolar disorder for the aforementioned time period.  See 38 C.F.R. §§ 4.130, Diagnostic Code 9432, 4.3 (2017).

B.  Claim for Increased Rating from January 4, 2011

The Board now turns to the time on appeal from January 4, 2011 to present.

The Veteran contends that she is entitled to a rating in excess of 50 percent from January 4, 2011 to present.  See Rating Decision, September 2014.

To that end, the Veteran underwent a VA examination in May 2017 to determine the functional impact of her bipolar II disorder.  See VA Examination, dated May 2017.  The VA examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior.  The Veteran reported her marital relationship as okay and stated that she kept in contact with her parents, brothers, and grandmother.  She did not have any friends, but indicated that she would hang out with people on her job.  She reported that for enjoyment, she engaged in arts and crafts and went shopping with her daughter.  The Veteran reported to the examiner that some days were "okay" and others not.  She also reported that she had received prior unsatisfactory performance evaluations at work and that she had impulsively switched schools due to a confrontation with a principal.  She additionally had five maxed out credit cards and reported mood swings.  However, the Board notes that the Veteran had not received any unsatisfactory performance evaluations during the school year at the time of the examination.  The Veteran stated that she was forgetful all the time and that she had forgotten to pay bills and had to be told by her supervisors what to do anywhere from 2 to 3 times.  She asserted that she was impatient and will sometimes snap with her children if they "act crazy."  She stated that some days she would be in a euthymic mood while others she would have a dysthymic mood.  Despite the reported mood swings, the examiner found that the Veteran had good hygiene, appropriate eye contact and dress, and an open and cooperative attitude.  She was oriented to person, time, and place.  Her speech demonstrated appropriate rate, volume, and fluency.  She demonstrated grossly intact immediate and remote memory and thought process that was intact, goal-oriented, and well-organized.  While she had depressed mood, there was no evidence of paranoia, delusions, suicidal ideology, or perceptual disorder.  Personal insight was found to be fair, and social judgment appeared to be good.  Although the examiner found that there were symptoms of mania and obsession with food and dieting, the Veteran did not meet the clinical criteria for bulimia nervosa.  The VA examiner provided a thoroughly reasoned evaluation and opinion supported by an in-person assessment and consideration of the entirety of the claims file.  The examiner is a licensed psychological professional, competent to provide an opinion as to the nature and extent of the Veteran's bipolar disorder.  There is no evidence indicating that she is not credible.  Given the extent of the examiner's assessment and consistency with the evidence of record, the Board affords this examiner's opinion with substantial probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Similarly, a psychological examiner in July 2014 opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or that symptoms were controlled by medication.  See Psych C&P Examination, dated July 2014 (Legacy Documents).  This assessment acknowledged a history of periods of mania and hyperactivity in forming this opinion.  The Veteran reported going on spending sprees and maxing out her credit cards.  She stated that when she was manic, she could not sleep and was full of ideations.  However, she maintained that she was currently very stable, able to hold on to a job, and was raising two children without any problems.  Examination revealed depressed mood, anxiety, and suspiciousness.  The Veteran had appropriate appearance and hygiene.  She was well-oriented.  She reported that when she was depressed, she became bedridden, had no motivation, and refused to go to school.  She had good memory for remote and recent events, as well as good insight, judgment, and abstract thinking.  There was no evidence of hallucinations, delusions, suicidal or homicidal ideation, obsessive compulsive symptoms, or eating disorder symptoms.  The examiner's opinion was made after an analysis of the entire claims file and considering all evidence of record.  The examiner found that the Veteran did not have pathology for a diagnosis of obsessive compulsive disorder and no ratable signs of an eating disorder.  This examiner is a licensed mental health provider, rendering him competent to provide an opinion, and there is no evidence that this provider lacks credibility.  Additionally, this opinion is generally consistent with the evidence of record for this period on appeal.  As such, this opinion is afforded significant probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran's treatment records for the relevant time frame indicate that the Veteran was consistently appropriately groomed, with normal activity, a cooperative attitude, and an appropriate affect.  See VA Treatment Records, dated November 2014 through January 2015.  She generally demonstrated normal speech, normal, linear, and goal-directed thought, and normality in perception, thought flow, and thought content.  Id.  Although on one occasion, the Veteran reported significant work stress and very high anxiety levels, she denied major depressive or manic symptoms.  See VA Treatment Records, dated April 2016.  At this same appointment, the Veteran stated that her disordered eating thoughts and behaviors had presented themselves for the first time in four years; no binging or purging was reported.  Id. 

The Board has also considered lay statements in the rendering of this decision.  As discussed in the prior time frame addressed in this decision, the Board has considered the statements of the Veteran, her husband, and her mother.  See Statements in Support of Claim, dated July 2011, October 2011.  Although not competent to opine as to the Veteran's specific mental health disability, they are competent to discuss the Veteran's behavior and the impact of her behavior on the family and her profession.  

As such, the Board has considered the entirety of the Veteran's symptoms and finds that, based upon the medical and lay evidence, the Veteran has occupational and social impairments with reduced reliability and productivity.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 4.130, Diagnostic Code 9432 (2017); see also Layno v. Brown, 6 Vet. App. 465, 469-470 (1990).  She has demonstrated fluctuating moods with extreme highs and lows.  See, Statement in Support of Claim, from Veteran's Husband, dated July 2011.  This has caused the Veteran to have a strain on both her family and disciplinary action with her employer.  See, Statements in Support of Claim, from Veteran's Husband and the Veteran's Mother, dated July 2011.  However, the Veteran has, upon presentation to professionals, generally demonstrated a normal affect, cooperative attitude, and easily established rapport.  See VA Examination, dated May 2017; VA Treatment Records, dated November 2014 through January 2015.  

While the Veteran did have difficulty in adapting to stressful circumstances for the period under consideration, the record does not establish the presence of suicidal or homicidal ideation, obsessional rituals, or impaired speech.  The Veteran was oriented in all spheres, and had good personal appearance and hygiene.  While the Veteran did have problems relating to others, she did not have a complete inability to establish and maintain effective relationships, as she was able to maintain good relationships with her family.  Although the Veteran's impulse control was impaired, it did not involve episodes of violence.  The Veteran did not experience panic, and while she did have periods of depression, they were not near-continuous.  For the period under consideration, the evidence is not such that the Veteran demonstrates occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.130, Diagnostic Code 9432 (2017).  As such, a rating of 70 percent is not approximated for the Veteran's bipolar disorder.

The evidence also does not support a rating of 100 percent for the period under consideration.  See 38 C.F.R. § 4.130, Diagnostic Code 9432 (2017).  While the Veteran did have problems relating to others and at work, she did not have total social and occupational impairment, as she was able to maintain good relationships with her family and continued to maintain her job.  There was no evidence of grossly inappropriate behavior, delusions or hallucinations, impairment in thought process or communication, suicidal or homicidal ideation, disorientation to time or place, or inability to perform activities of daily living.  While the Veteran did have some memory loss, it was not for the names of close relatives, own occupation, or own name.        

Since January 4, 2011, the Veteran did not meet the criteria for bulimia nervosa.  See VA Examination, dated May 2017.  As such, the Veteran may not be rated separately for bulimia nervosa.  See 38 C.F.R. § 4.130, Diagnostic Code 9521 (2017); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the evidence demonstrates that the Veteran demonstrates occupational and social impairment with reduced reliability and productivity due to her bipolar disorder, but is not so significant as to demonstrate deficiencies in most areas, the Veteran's disability most closely approximates a 50 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9432 (2017).

The preponderance of the evidence is against an increased rating in excess of 50 percent for the Veteran's service-connected bipolar disorder.  As such, the benefit-of-the-doubt doctrine is inapplicable.  See 38 C.F.R. § 4.3 (2017).  For these reasons, the claim is denied.





	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to a disability rating for 50 percent, but not greater, is granted for the Veteran's bipolar disorder from April 2, 2009 until January 4, 2011.

Entitlement to a disability rating in excess of 50 percent for her bipolar disorder for the period from January 4, 2011 is denied.




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


